Citation Nr: 0812529	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In December 2006, the Board remanded this issue for VA 
examinations to "determine the diagnosis and severity of all 
his disorders, to include hearing loss, shortness of breath, 
leg failure, disorder of the arms, dizziness, and mental 
illness."  The Board specifically requested that "on 
psychiatric evaluation, the degree of disability due to drug 
and alcohol abuse/dependence, versus other mental disorders 
such as psychotic disorder, be explained, if possible."  The 
decision informed the veteran that failure to report for the 
examination may result in the denial of the claim.  See 
38 C.F.R. § 3.655.  

In August 2007, the VA requested the Board-ordered VA 
examinations.  The record indicates that two examinations 
were conducted in September 2007 (General Medicine and 
Audio), but that the veteran failed to appear for a mental 
disorder examination.  A review of the record indicates that 
the veteran's mental condition is his most disabling 
condition; consequently, failure to report for the 
examination requires that the claim be denied unless the 
failure to report was due to "good" cause."  See 38 C.F.R. 
§ 3.655.  

In this case, "good cause" arguably exists as it is unclear 
from the record whether the veteran was notified of his VA 
mental examination.  The evidence does not contain any notice 
letters or reports of contact indicating that the veteran was 
informed of the scheduled examinations, and although the 
veteran was apparently notified of the date of the other 
examinations (based on his appearance), the Board cannot 
presume, in the absence of corroborating evidence and due to 
the importance of the mental examination's potential 
findings, that the veteran was also notified of the scheduled 
VA mental examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA mental examination to determine 
the nature and severity of any mental 
illness.  The veteran should be provided 
adequate notice of the examination's 
scheduled date and the provisions of 
38 C.F.R. § 3.655, and a copy of the 
notice provided to the veteran of the 
scheduled hearing should be placed in the 
record.  

In addition to reporting all current 
diagnoses, the examiner is requested to 
remark on the impact of the veteran's 
drug/alcohol dependence and to state the 
degree of any disability/impairment from 
the drug and alcohol abuse/dependence.  
If it is not possible to distinguish the 
veteran's drug/alcohol dependence from 
any diagnosed mental disorder, the 
examiner should so indicate.  The 
examiner is also requested to state 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran is unable to secure and follow a 
substantially gainful occupation due to 
any diagnosed mental illness versus the 
veteran's drug/alcohol dependence.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



